Field, C. J.
It was within the power of the Superior Court to allow the plaintiff to discontinue the action as to the defendant Goode. Gray v. Cook, 135 Mass. 189.
The contention of the defendants is that the finding should have been amended so as to show a finding against Church alone. In this case, as reported 162 Mass. 527, 533, it is said in the opinion: “ Although the action is against two persons as partners, and one only is held liable, judgment may be entered against him alone, under the Pub. Sts. c. 171, § 5, and no amendment of the declaration is necessary.” See Wiggin v. Lewis, 12 Cush. 486; Downing v. Coyne, 121 Mass. 347; Merchants’ Ins. Co. v. Abbott, 131 Mass. 397, 407.
We see no necessity of amending the finding. On the whole record, it sufficiently appears that the finding stands against Church alone.

Exceptions overruled.